DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s election without traverse of Group II in the reply filed on February 24, 2021 is acknowledged.
Claims 1-6, 11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on February 24, 2021.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 7 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by WO 2017/208501.
WO ‘501 discloses a surface-modified sodium hypochlorite pentahydrate having a salt and/or acid attached to its surface (note claim 1).  
The salt is selected from the group consisting of sodium carbonate, sodium bicarbonate, etc. (note claim 4).  Since sodium carbonate is specifically listed, the use of sodium carbonate as the salt is disclosed in WO ‘501 with sufficient specificity.

WO ‘501 discloses that the moisture content deposition liquid content) of the surface-modified sodium hypochlorite pentahydrate crystal other than hydration water contained in the surface or inside of the crystal is 2.5% by mass or less (note translation, page 6, last full paragraph).
The product of WO ‘501 anticipates the claimed product.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


7-10, 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO ‘501.
WO ‘501 discloses a surface-modified sodium hypochlorite pentahydrate crystal product as stated in the above rejection.
WO ‘501 further discloses that the surface modification can be carried out by adding a salt and/or an acid to the sodium hypochlorite pentahydrate crystal as a raw material (note translation, paragraph bridging pages 8-9 and Example 2) and the salt can be sodium carbonate or sodium hydrogen carbonate (note translation page 9, middle paragraph).  
For the concentration of carbonate ions as required in the instant claims 7 and 12-13, the amount of sodium carbonate on the surface of the sodium hypochlorite pentahydrate, WO ‘501 discloses that if the anion concentration is too low, it is not possible to bring about a sufficient pH-lowering effect and/or buffering effect when the crystals are diluted to a concentration similar to that in a commercially available aqueous solution of sodium hypochlorite, such as 13 mass%, and it is not possible to lower and/or stabilize the pH of the system (note translation, paragraph bridging pages 11-12).  Thus, it would have been obvious to one skilled in the art to select an appropriate amount of the salt, e.g. sodium carbonate, so that it would provide a sufficient pH-lowering effect and/or buffering effect.  In Example 5, WO ‘501 discloses using sodium hydrogen carbonate as a salt to produce a surface modified sodium hypochlorite pentahydrate with a carbonate ions concentration of 5225 ppm.  It would have been obvious to one skilled in the art use sodium carbonate instead in Example 5 of sodium hydrogen carbonate to obtain the same carbonate ions concentration because WO ‘501 teaches that both compounds are suitable.  When sodium carbonate (MW = 106) is used to provide the carbonate ions (MW = 60), the amount of sodium carbonate would be [(5525 / 60) * 106 = 9230 ppm or 0.9230%, this value would be within the claimed ranges.
For the instant claims 8-9, WO ‘501 does not specifically disclose the angle of repose or the loose apparent density; however, since surface modified sodium hypochlorite crystal as disclosed in WO ‘501 has the required sodium carbonate, the moisture content, it would naturally have the same or similar angle of repose and loose apparent density.
For the instant claim 10, WO ‘501 discloses that the sodium hypochlorite concentration is calculated by using equation (2) (note translation, page 13, after the first paragraph).  Thus, when that the mass concentration of sodium hypochlorite pentahydrate is 44.5% in Example 2 (note Table 1 on page 19), the “effective chlorine concentration” is calculated to be 42.39%, which is within the range of “41% by weight or more”.   In Example 2, sodium hydrogen carbonate (sodium bicarbonate) was used as the salt; however, it would have been obvious to one skilled in the art to reasonably expect that similar result would be obtained when sodium carbonate would be used because WO ‘501 discloses that sodium carbonate and sodium hydrogen carbonate as analogous salts that can be used for the surface modification.

Applicant's arguments filed June 15, 2021 have been fully considered but they are not persuasive.
For the 102 rejection:
Applicants argue that in Example 1 of WO ‘051, the sodium hydroxide concentration of the crystal after the surface modification was 0.013% and when such amount reacts with carbon dioxide, only 0.017 mass% of sodium carbonate would be 
It should be noted that the concentration of sodium hydroxide as disclosed in Example 1 of WO ‘051 is for “after the surface modification”, i.e. after the carbonate ions had been formed.  In other words, the 0.013% of sodium hydroxide is the residual amount that is present in the surface modified sodium hypochlorite pentahydrate (note translation page 6, second full paragraph), not the amount to react with carbon dioxide.
Applicants argue that the total carbonate ion content in WO ‘501 may be different from the carbonate ion content of sodium carbonate produced from the sodium hydroxide present in the powder.
In WO ‘501, the mechanism by which the gas adheres to the crystal surface is not certain (note page 11, second paragraph) and there is no clear evidence on record to show that the carbonate ion content in WO ‘501 is not sodium carbonate, especially when there is no disclosure in WO ‘501 regarding the presence of other cation beside sodium.  

For the 103 rejection:
Applicants argue that the powder of Example 4, which has a sodium carbonate concentration of 0.12% by weight exhibited a room temperature stability of 100 hours, while the powder of Comparative Example 4, which has a sodium carbonate concentration of 0.07% by weight exhibited a room temperature stability of 40 hours.
Applicants’ argument and the Declaration are fully considered but they are not persuasive because the claimed invention was not compared to the closest prior art, .

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGOC-YEN NGUYEN whose telephone number is (571)272-1356.  The examiner can normally be reached on Mon, Thurs and Fri 6:30 AM -3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NGOC-YEN NGUYEN/Primary Examiner, Art Unit 1734                                                                                                                                                                                                        September 18, 2021